Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
1oly.tor(klgates. corn
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

WORLD WRESTLING
ENTERTAiNMENT, INC.,                        Civil Action No.:

               Plaintiff,
                                                       TEMPORARY
        vs.                                 RESTRAINING ORDER, ORDER
                                            FOR SEIZURE OF COUNTERFEIT
VARIOUS JOHN AND JANE DOES,                 MARKED GOODS, AND ORDER
and VARIOUS XYZ CORPORATIONS,               TO SHOW CAUSE WHY A
                                            PRELIMINARY INJUNCTION
               Defendants.                  SHOULD NOT ISSUE




         Based upon the Verified Complaint, the     Parte Motion For Temporary

Restraining Order, Order for Seizure of Counterfeit Marked Goods and Order to

Show Cause Why a Preliminary Injunction Should Not Issue (the “Motion”), the

Memorandum and Declaration submitted in support of the Motion, and all other

pleadings and proceedings presented to the Court, and good cause having been

shown;




303086534 vi
          IT APPEARING TO THE COURT that (1) Plaintiff World Wrestling

Entertainment, Inc. (“WWE”), exclusively owns or controls the trademarks and

service marks set forth in Exhibits 1 and 2 hereto (collectively, the “WWE

Marks”); (2) WWE has the exclusive right to use and license others to use the

WWE Marks on goods and to use the WWE Marks in connection with rendering

services; (3) WWE exclusively owns or controls all right, title and interest in the

names, likenesses and rights of publicity for its current wrestlers; (4) the WWE

Marks are distinctive and are widely recognized by the public; and (5) goods that

bear the WWE Marks or the names or likenesses of any of WWE’s current

wrestlers shall be known herein as the “Enjoined Goods”;

         AND IT APPEARING TO THE COURT that (1) Defendants, who are not

licensed or authorized by WWE to use the WWE Marks, and those acting in

concert or participation with them, are or will be present on the premises or within

a two-mile radius of WWE’s WrestleMania® 35 event that will take place on April

7 at MetLife Stadium and on the premises or within a two-mile radius additional

WWE-sponsored activities related to WrestleMania® 35, such as meet and greets

with its Superstars, that will occur on April 5 and 6, 2019 in other parts of New

Jersey (the WrestleMania® 35          Weekend Events”),      for the purpose of

manufacturing, distributing, offering for sale, and selling Enjoined Goods and (2)

Defendants, and those acting in concert or participation with them, will continue to


                                        -2-
303086534 vi
                                                                                        3



 infringe the WWE Marks and to commit unfair competition against WWE by

 manufacturing, distributing, offering for sale and selling Enjoined Goods at

 WWE’s 20 19-2020 live event tour;

          AND IT APPEARING TO THE COURT that the Enjoined Goods will be

located on the premises or within a two-mile radius of WWE’s WrestleMania® 35

event that will take place on April 7 at MetLife Stadium and on the premises or

within a two-mile radius additional WWE-sponsored activities related to

WrestleMania® 35, such as meet and greets with its Superstars,
                                                               that will occur on

April 5 and 6, 2019 in other parts of New Jersey, as well as on the premises or

within a two-mile radius of venues where other WWE events shall be occurring

during WWE’s 20 19-2020 live event tour;

          AND IT APPEARING TO THE COURT that (1) the Enjoined Goods are

goods bearing “counterfeit marks” within the meaning of 15 U.S.C.     § 1116(d); and
(2) the distribution, sale or offering the sale of the Enjoined Goods would cause

confusion or mistake or be likely to deceive and would constitute trademark

infringement under 15 U.S.C.     § 1114 and would constitute false designation of
origin under 15 U.S.C.   § 1125(a);
         AND IT APPEARING TO THE COURT that: (1) WWE is likely to

succeed in showing that Defendants have used counterfeit or infringing marks in

connection with the sale, offering for sale or distribution of goods or services; (2)


                                        -3-
303086534 vi
WWE will suffer immediate and irreparable injury and will have no adequate

remedy at law if this Court declines to grant an çç, parte Seizure Order; (3) the

harm to WWE should this Court not grant the requested Seizure Order clearly

outweighs any harm which Defendants might incur if the Seizure Order is granted;

(4) WWE has not publicized the requested seizure; (5) WWE has given reasonable

notice of this Application to the United States Attorney for this District; and (6)

WWE has otherwise complied with all statutory requirements for the issuance of

an ex parte Seizure Order;

         AND IT APPEARING TO THE COURT that: (1) it has the authority

under 15 U.S.C.   § 1116(a), to enjoin trademark infringement under 15 U.S.C. §
1114 and 1125(a); (2) to grant, ex parte, a seizure order for goods that bear

counterfeits of trademarks and service marks under 15 U.S.C.    § 1116(d); and (3)
no order other than an ex parte seizure order would adequately achieve the

objectives of the Lanham Act, 15 U.S.C.   § 1114, 1116 and 1125(a);
         AND IT APPEARING TO THE COURT that notice of this Order need

not be given to Defendants because: (1) the identities and whereabouts of

Defendants are currently unknown; (2) Defendants have no business identity or

stable place of business before or after WWE’s wrestling events and cannot be

identified; and (3) Defendants who can be located and identified likely will cause




                                       -4-
303086534 vi
                                                                                ____




 the immediate concealment or destruction of the Enjoined Goods or removal of the

Enjoined Goods outside the access of this Court;

          IT IS HEREBY ORDERED that Defendants, various John Does, Jane

Does and XYZ Companies, their true identities being unknown, show cause before

this Court, at 50 Walnut Street, Newark, New Jersey 07101, in Courtroom

on the day of April, 2019, at               ‘                  as soon thereafter as

counsel can be heard, why an order should not be entered granting WWE a

preliminary injunction enjoining Defendants, and all those acting in concert with

them, from manufacturing, distributing, offering for sale, or selling the Enjoined

Goods and/or raise any objection concerning any seizure effected pursuant to this

Order; and

          IT IS FURTHER ORDERED that, effective at 12:01 a.m. on April 4,

2019:

          1.   Defendants, various   John and Jane Does and various XYZ

Corporations, along with their partners, associates, agents, servants, employees,

representatives, and assigns, and all others under their control or in active concert

or participation with them, and all other persons and entities having actual

knowledge hereof be, and the same hereby are, temporarily ENJOLNED and

RESTRAINED from:

               (a)   selling, offering for sale, holding for sale, distributing, or
                     offering to distribute any Enjoined Goods which have not been

                                         -5-
303086534 vi
                     authorized by Plaintiff and which bear the WWE Marks,
                     including, but not limited to, WORLD WRESTLING
                     ENTERTAINMENT®, WWE®, WRESTLEMANIA®, and the
                     WWE® logo.

               (b)   representing by any method whatsoever that the Enjoined
                     Goods were sponsored, manufactured, sold or licensed by
                     WWE and otherwise taking any action likely to cause
                     confusion, mistake or deception on the part of the public as to
                     the origin of the Enjoined Goods.

          2.   Federal, state, and local law enforcement officers are hereby

authorized and directed to seize any and all Enjoined Goods and any records

documenting the manufacture, sale or receipt of the Enjoined Goods, in the

possession, dominion or control of Defendants, their agents or persons acting in

concert or participation with them. All seized items shall be delivered up to the

care and custody of Plaintiff or Plaintiff’s attorneys pending further instructions

from the Court. The seized goods shall be kept in identifiable containers.

         3.    Federal, state, and local law enforcement officers acting hereunder are

authorized to carry out the foregoing on the premises or within a two-mile radius

of the venues where WWE’s WrestleMania® 35 Weekend Events shall be

occurring in the New Jersey area from April 5 through April 7, 2019, including,

but not limited to, MetLife Stadium.

         4.    Defendants shall cooperate during any such seizure hereunder, shall

provide the items sought to be seized wherever such items are maintained and shall



                                          -6-
303086534 vi
 provide their correct names, residential and business addresses and telephone

 numbers.

          IT IS FURTHER ORDERED that this order is conditioned upon Plaintiff’s

 filing with the Clerk of this Court an undertaking, in the form of a cash bond,

 corporate security bond or other form approved by the Court, in the amount of
    ,i)
 $_________
           ___  to secure the payment of such costs and damages, not to exceed

 such sum, as may be incurred or suffered by any party who is found to have been

 wrongfully restrained hereby; and

          IT IS FURTHER ORDERED that simultaneously with any seizure made

pursuant to this Order, or as soon thereafter as is practical under the circumstances,

each Defendant shall be served with a copy of this Order together with the

Summons and the Verified Complaint in this action and shall be offered a receipt

reflecting the Enjoined Goods seized.

Dated: March2Ol9




                                        -7-
303086534 vi
